Title: From Abigail Smith Adams to John Quincy Adams, 14 June 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
Quincy June 14th 1813—

As there is Some prospect of mr Russels being appointed to Sweeden I hope to convey Letters to you through him I have been more than usually unfortunate in the loss of those which I have endeavourd to convey to you, not having omitted writing to you every Month. yet I have not any acknowledgement from even your latest Letter dated in Feby 1813 that you had received a line from me of a more recent Date than April 1812—and I now despair of your getting any, untill the new Ministers arrive, which I hope will be in all this Month—
From you, by what ever hand conveyd or Country through which they pass, they all get to us. if not according to their dates, and not unfrequently opend, yet in time they all come, and my own file from you is compleat to 42—
we received during the last week by a Cartel from Halifax a large packet which were was taken in a Captured vessel and carried with other papers to the Admiralty office one Letter to your Father dated Novbr 5th 1812 with a press Copy of one of  4  october—one to me No 39 30th Novbr 1812 with a press Copy No 38 24 october, one Letter addrest to T B Adams Esqr 24th Novbr. 1812 press Copy Sepbr 29th 1812 one Letter addrest to George & John Adams dated 17 December, together with a Letter addrest to Robert Fulton, with Coppies of your Letter to Chancellor Romanzoff, and his Replie.
I have been thus particular that you might know what a fund of information our good Friends have had, from the Admiralty office these Letters were Sent to Sir John C Sherbrook; and as mr Mitchell, Agent of the United States informd for exchange of American prisoners of war informs your Father in a very polite Letter accompanying the Letters that in conversation a few days before—Sir John C Sherbrook mentiond having in his possession these Letters and asked mr Mitchell if he would forward them on his part, accordingly they were Sent him with a Letter from the Secretarys office Saying that in obedience to his excellencys command he had forwarded his the Letters—from mr Adams in Russia pers—as it may afford pleasure to his Friends to receive them.
Now as this is acting the part of the Man of honour and the Gentleman, I have a pleasure in recording this Instance of politeness from Sir John C Sherbrook and am not at all disposed to quarrel with him for having read the Letters as I hope they afforded him both entertainment and instruction. they have given him your Ideas of the War between the two Countries—, Your earnest solicitude for an honorable peace—as well as your opinion of the War between Russia and France—and they are opinions which Subsequent events proved the truth of—
I have to acknowledge the receipt of your Letters of Novbr 30th of December Janry & Febry—as I Send the Letters usually to Your Sister to read I have not them all by me to assertain the exact dates—they are full, as all your Letters are of very interesting matter respecting our Country, its prospects and present State and future prospecst as well as its connections with foreign powers—
I am not at ease with the conduct of our Native State, the opposition manifested by the present Ruling & Dominant Party to the measures of the administration and to the War—throws not only a Dead weight into the Scale against the Government, but really aids and deceives the Enemy into a beleif that we must come to their terms, however unjust and disgracefull to our national honour and independence—it is really Indic ridiculous our General Court have chosen a committe to consider how the great State of Massachusetts Shall obtain her proper weight and influence in the union! not I presume by a seperation of the union, or by a continuence of her present conduct. She has influenced other N England States to unite with her in her degradation and Submission to GB—but if it comes to the trial, which heaven avert, She will find there is a genuine yankey Spirit which will quell all foreign influence—
our ports are all Blockaded, and our communication by water with our Sister States almost wholy cut off—but our enterprizing Countrymen get Supply of flower and grain by land, altho at a great expence. we Shall Soon get to opening cannels—our manufactories flourish—the last Season the wetest I ever new cut of our Crops of grain almost totally, or we Should not have been so distrest. the Present as yet is highly promissing—
three of our Frigates are blockaded in port. the rest are out, taking their chance against an hundred
I regeted much that I lost the opportunity of Sending George to you when with mr Galletin & Bayard—yet if peace Should not be the result of the Mediation—I Shall most assuredly expect your return—and I hope no family circumstance will arise to prevent it—I have not a word to Say upon the intelligence communicated in two of your Postscrips of your last Letters—I may however be permitted to wonder & to wonder.
George is now I think improving in his hand-writing, but he will not write he Says untill he is not ashamed to Send you a Letter. John will be a good writer and his Preceptor says Scholar also—he is also very ready at arithematic—
your Brother has a Son born upon the 26 May Election Day. he proposes Calling him Isaac Hull in honour of our first Naval victory.
My Love to my daughter & to my Grandson
